          Case 1:20-cr-00163-PKC Document 90
                                          89 Filed 02/03/21
                                                   02/01/21 Page 1 of 1




                                                           DIRECT DIAL   929.294.2540
                                                           DIRECT EMAIL aconlon@kaplanhecker.com




                                                                                    February 1, 2021

VIA ECF                                              Application GRANTED.

Honorable Kevin P. Castel                            SO ORDERED.
United States District Court                         Dated: 2/3/2021
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Courtroom 11D
New York, NY 10007

       Re: U.S.A. v. Grasso, 1:20-cr-00163-PKC

Dear Judge Castel:

        I write to request permission for Mr. Allard to travel to the Middle District of Florida for
a family trip. The Government takes no position on this request. The next status conference in
this case is scheduled for February 10, 2021 at 2:00PM.

        Mr. Allard is released on a personal recognizance bond with travel restrictions. He is
permitted to travel in the Southern District of New York and the Eastern District of New York as
well as the Middle District of Pennsylvania and the Southern District of Florida and all points in
between for travel purposes only. For his son’s birthday, Mr. Allard would like to take him to
Disney World in Orlando, Florida. He would drive from the Southern District of Florida to
Orlando in the Middle District of Florida on February 12th and return home on February 16th.

Respectfully submitted,



 Alexandra Conlon

 cc:    (by email)

       Andrew Caldwell Adams                          Benet Jeanne Kearney
       Assistant United States Attorney               Assistant United States Attorney

       Sarah Mortazavi
       Assistant United States Attorney
